Office Action Summary

Claims 1-7 and 9-16 are pending in the application.    

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed in the application.  Please see the reasons for allowance below.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the Interview and email of 8/17/2022 with Mr. Steve Lam.
	The application has been amended as follows: 
1.  (Currently Amended)  A work object processing apparatus, comprising:
 circuitry configured to 
receive a work object to be displayed through a chat room of an Internet messenger associated with a message thread, the work object including a work producer, a work processor, and work contents, 
process a work object operation on the message thread,
process a work object state of the work object changed, from among a plurality of work object states of the work object included in a work processing diagram, based on a work interaction between the work producer and the work processor,
allow a user terminal to access the work object which is in progress based on a work object identifier and provide the user terminal with a work message and a chat message displayed through the chat room of the Internet messenger in order of generation, and
store, in the work processing diagram, a work deadline designated in the work object associated with the work object of the work deadline,
wherein a work instruction, work evaluation, or a work execution response is received through the work message and a chat regarding the work object is exchanged through the chat message.

2.  (Previously Presented)  The work object processing apparatus of claim 1,
wherein the circuitry is further configured to provide the user terminal with a work object list including the work object identifier so that the user terminal accesses the work object.

3.  (Previously Presented)  The work object processing apparatus of claim 1, wherein the circuitry is further configured to provide the user terminal with a work object list including a chat room identifier so that the user terminal enters a chat room in which the user terminal now participates through the chat room identifier.

4.  (Previously Presented)  The work object processing apparatus of claim 1, wherein the circuitry is further configured to determine a work processing state by incorporating a request by one of the work producer and the work processor and another request by another of the work producer and the work processor, through the work processing diagram defining a work processing flow and a current work object state of the plurality of work object states of the work object.

5.  (Previously Presented)  The work object processing apparatus of claim 4, wherein when the work processing state is determined, the circuitry is further configured to provide the work producer with work processing state information, and associate a work processing state image associated with the work object state with the work processor so that the work processing state image associated with the work processing state is incorporated into a profile image of the work processor displayed on the Internet messenger.

6.  (Previously Presented)  The work object processing apparatus of claim 5, wherein if a work deadline has been designated in the work object, the circuitry is further configured to associate the work processing state image associated with the work object state with the work producer so that a work deadline image associated with the work deadline is additionally incorporated into the profile image of the work processor displayed on the Internet messenger.

7.  (Previously Presented)  The work object processing apparatus of claim 1, wherein the circuitry is further configured to determine a work object which belongs to work objects associated with the message thread and which is associated with a nearest work deadline to be a representative work object of the chat room and provide at least one participant terminal with the representative work object so that the representative work object is displayed in a specific region of the chat room when the at least one participant terminal enters the chat room.

8.  (Canceled).

9.  (Previously Presented)  The work object processing apparatus of claim 1, wherein the circuitry is further configured to provide each of users included in user information with a visualized work to-do-today of a work object set including at least one work object associated with each of the users and determined to be necessary to be reminded.

10.  (Previously Presented)  The work object processing apparatus of claim 1, wherein the circuitry is further configured to generate a reminder message according to a reminder condition before the work object state is changed to a next work object state after the work object state of the work object is set in the work processing diagram, and previously inform the work processor of a work deadline.

11.  (Previously Presented)  The work object processing apparatus of claim 10, wherein the circuitry is further configured to provide the work processor with the reminder message through the chat room associated with the work object.

12.  (Previously Presented)  The work object processing apparatus of claim 10, wherein when a progress state change of the work object is required from the user terminal through the reminder message, the circuitry is further configured to change the work object state of the work object to the next work object state in the work processing diagram of the work object to update a current work object state.

13.  (Previously Presented)  The work object processing apparatus of claim 12, wherein the circuitry is further configured to provide the chat room with the next work object state when the current work object state is updated.

14.  (Previously Presented)  The work object processing apparatus of claim 10, wherein while the circuitry previously informs the work processor associated with the work object of a work deadline, the circuitry is further configured to determine reminder urgency based on the work deadline and add a visual display to a portion of the reminder message when the reminder urgency is determined so that the reminder message is distinguished from a general reminder message.

15.  (Previously Presented)  The work object processing apparatus of claim 10, wherein while the circuitry previously informs the work processor associated with the work object of a work deadline, the circuitry is further configured to detect a time zone of the work processor to delay adding the reminder message to the message thread associated with the chat room until a receivable time of the work processor.

16.  (Previously Presented)  The work object processing apparatus of claim 1, wherein when the user terminal sorts a work to-do-today through the Internet messenger and determines that reminder of the work object is required, the circuitry is further configured to specify a reminder target associated with the work object to share a progress situation of the work object.

Reasons for Allowance
Claims 1-7 and 9-16 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Lyle (U.S. Publication No. 2009/004,9131), Chen (U.S. Publication No. 2014/020,8325), and Ford (U.S. Publication No. (2015/031,0188). Lyle, a system and method for task assignment and progress monitoring in an instant messaging system, teaches a message thread processing unit configured to receive a work object, comprising a work producer, a work processor, and work contents, through a chat room of an Internet messenger associated with the message thread, to process work object operation on the message thread for processing work object (task) operation on the message thread where the processed work object is either sent or noted as a task, a work object processing unit configured to process a work object state of the work object and changes, from among a plurality of work object states of the work object, in the work object/task depending on a work interaction between the work producer and the work processor, wherein the message thread processing unit allows/provides a user terminal to access a work object which is in progress based on the work object identifier and provides the user terminal with a work message and a chat message displayed through the Internet in order of generation, wherein the message thread processing unit and the work object processing unit are each implemented via at least one processor, and memory elements for the tasks, users, and chats, processing a work object state, it does not explicitly state using a work processing diagram or an identifier being used in conjunction with the work object, and use of chat rooms and an instant messaging session chat transcript that is used for extrapolating task/work instructions from the text only (as no other way is provided). Chen, a system and method for managing tasks, teaches a work object memory region accessible through the message thread and associated with a work object which is accessible with the chat and task lists associated with the object, a task (work object) identifier being used to access and track the progress of the task/work object, a list of tasks which is used in tracking of the progression, and use of a chat room for task management (thus instruction), it does not explicitly state work evaluations and executions are provided through a chat room or work message. Ford, a system and method for secure data exchange, teaches work evaluation being stated through the chat or a work execution response is received through the work message and a chat regarding the work object is exchanged through only the chat message using work objects. None of the above prior art explicitly teaches use and storing of a work deadline in a work processing diagram which is designated in the work object, as Applicant points out on pgs. 3 and 4 of the Remarks of 7/28/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-7 and 9-16 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are similar to that of U.S. Patent No. 10,860,958 for the same reasons and rationale. 
	Examiner notes that the non-statutory double patenting rejection has been removed in light of Applicant’s filing of a terminal disclaimer on 8/18/2022 and the 112(f), 112(a), and 112(b) have been removed as Applicant has amended the Claims to remove the functional language.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/18/2022